Citation Nr: 1720432	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Nichols, Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to February 1991, January 1992 to January 1993, and from May 2002 to April 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which involved other issues that are no longer a part of this current appeal.  In March 2011, the Board found that the issue of entitlement to a TDIU had been raised.  The Board last remanded the issue of entitlement to a TDIU in June 2015.

The Veteran provided testimony at a hearing before the undersigned in November 2010 at the Montgomery, RO.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case to allow the AOJ to schedule a VA examination for the Veteran in connection with her TDIU appeal at an appropriate VA medical facility, keeping in mind the Veteran's preference for the Birmingham VA medical center.

The record reflects that in April 2016, VA scheduled the Veteran for an examination at the Birmingham VA medical center.  Email exchanges between VA employees show that the medical center in Birmingham cancelled the examinations that were scheduled due to the fact that the Veteran is an employee at Birmingham.  The record shows that the Veteran was then scheduled for a new examination in Tuscaloosa (also for April 2016).  However, the Veteran refused to attend the examination in Tuscaloosa; she wanted to go to Birmingham.  The examination in Tuscaloosa was then cancelled by RO personnel; however, it not clear what the policy is for employees seeking VA examinations at the VA medical center of their employment (even if they are a former employee).  The record shows that correspondence between the Veteran and VA ceased and it is also unclear whether VA actually closed the loop in attempting to secure the Veteran a VA examination.  This is a different situation from when an examination is on the books and the Veteran fails to report to the examination.  Here, the Veteran articulated a preference for a location and the question as to whether her request could be fulfilled has gone unanswered.  As a result, this remand is necessary.

Furthermore, by way of history, the present matter was previously before the Board in June 2015.  The Board remanded the matter based on a determination that the June 2008 VA examiner employed an incorrect legal standard when providing an opinion for TDIU, as a TDIU requires that a Veteran be unable to obtain and maintain substantially gainful employment, and not "total and permanent" unemployability.  The examiner also did not explain the rationale for his conclusion.  Thus, the Board remanded the issue to afford the Veteran a new medical examination and opinion assessing the functional limitations caused by the combined effect of the service connected disabilities, as it relates to her ability to obtain and maintain substantially gainful employment.  Also, as the Veteran did not return a previously provided TDIU application form, it was also requested that she fill out a current formal TDIU application form (VA Form 21-8940).

Upon remand, the Board will request that the Veteran be given a final opportunity to fill out VA Form 21-8940 and to work with the RO to have a VA examination scheduled at an appropriate location.  The questions for the examiner will remain consistent with the directives listed in the Board's June 2015 decision.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran fill out a current formal TDIU application form (VA Form 21-8940).


2. Obtain clarification on the policy or procedures governing the administration of VA examinations in connection with compensation claims to employees or former employees who may have worked in the VA medical facility where such examination is to be administered.  Ensure that the Veteran understands the policy and work with her to schedule a VA examination at an appropriate medical center, keeping in mind her request to have the examination at the Birmingham VA medical center.  If the Veteran refuses to attend a VA examination in any other location, and if she is prohibited by policy from having an examination at Birmingham, please document such exchange in the eFolder.

3. Once the RO has ascertained the appropriate venue for the Veteran's examination, schedule the Veteran for a VA examination as to the functional limitations caused by the combined impact of her service connected disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate the degree of impairment caused by the combined effect of the Veteran's service connected disabilities, listed above, as it relates to her ability to obtain and maintain substantially gainful employment.

A complete rationale should accompany any opinion provided.


The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

4. After the above development has been completed, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental SOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

